DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 1/27/2021 addresses the objections made in the previous Office Action sent out 12/11/2020 to the specification. In paragraph [0042] the term “application usage data” is used for both instances of 295.  In paragraph [0055] a grammar error has been corrected.  Paragraph [0098] has been amended to include a term from [0099] and the almost-duplicate paragraph [0099] has been removed. The objections to the specification have been withdrawn.
The amendment addresses the objections made to claims 1 and 7, both of which have been modified.   The objections to claims 1 and 7 have been withdrawn.
The amendment addresses the rejection made to claim 19, which has been amended. The lack of antecedent basis rejection has been withdrawn.
Response to Arguments
Applicant' s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Amended claims 1, 2, 4, 9, 12, 16, 18, 19, and 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by US Pub. 2019/0212738 (Umetani et al., hence Umetani.)
As for claim 1, Umetani teaches one or more processors (Fig. 4 [22] (processor));
and a memory communicably coupled to the one or more processors (Fig. 4 [21] (memory)) and storing: a probability module including instructions that when executed by the one or more processors cause the one or more processors to (Fig. 4 Navigation unit [134] and the processor [22]):
receive, from an interest module, a designation of a lane-of-interest from a plurality of lanes, wherein a vehicle is traveling in a first lane of the plurality of lanes; (Fig. 6: Step S30 in the refusal mode picks either the local lane or the opposite lane depending on number of lanes)
determine a probability that the vehicle will receive a ride request while traveling in the first lane; the first lane different from the lane-of-interest (If the vehicle notices an individual waving on the opposite side while no individual is detected on the travelling lane side (see Fig. 8) the relative probability of picking up in one's travelling lane is zero, while the relative probability of picking up in the other lane is 1.); 
and in response to a determination that the probability satisfies a threshold, generate a control signal to cause the vehicle to travel in the lane-of-interest (relative probability in own lane is zero; relative probability in other lane is 1, vehicle does a U-turn and ends up in other lane.).
In addition, Umetani teaches in paragraphs 29-30, on multi-lane roads, the vehicle may be controlled to run on a lane that is closest to a sidewalk because of the probability of passengers being present on a sidewalk.  As such, the operation of the device in Umetani anticipates the claimed invention because in situations where the sidewalk ends next to the first lane and starts (or continues) next to a second lane, the vehicle will change lanes from the first lane to the second lane because of the probability of picking up a passenger in the first lane falls below a threshold due to the lack of a sidewalk. 
As for claim 2, Umetani also teaches the interest module including instructions that when executed by the one or more processors cause the one or more processors to: in response to a determination that the vehicle is traveling on a road with the plurality of lanes, designate the lane-of-interest from the plurality of lanes. (See process for a road with a plurality of lanes laid out in [0026]:” “When the road is a road with one lane on each side, the autonomous driving vehicle is allowed to make a U-turn to deal with a potential passenger present on a side of an opposite lane." (in other words, in the case of a plurality of lanes, the lane of interest can be picked to be the lane on the other side if a possible passenger is detected.)
As for claim 4, Umetani also teaches determin[ing] a score for each lane of the plurality of lanes based on lane criteria; and designate a lane of the plurality of lanes as the lane-of-interest according to the determinations of scores. 
As for claim 5, Umetani also teaches wherein the probability module further includes instructions to calculate the threshold according to the determined scores (in Umetani’s case the "threshold" will be equivalent to either zero or 1 and depends on whether the vehicle is scanning on both sides of the road, or on one side, which in turn depends on the scoring of the lanes.)
As for claim 6, also teaches further comprising a collection module including instructions that when executed by the one or more processors cause the one or more processors to: collect lane data from one or more sensors associated with the vehicle while the vehicle travels in the lane-of-interest; and store the collected lane data about the lane-of-interest (See Fig.4 sensor system [120], and paragraphs [0060] and [0061] for use in obstacle avoidance. Data is collected and stored sufficiently for sensor fusion and collision avoidance.)
As for claim 7, Umetani also teaches wherein the probability module further includes instructions to: in response to a determination that the probability no longer satisfies does not satisfy the threshold, cause the vehicle to travel in the first lane. (Umetani teaches in paragraph [0029]-[0030] that the lane next to the sidewalk will be the one the vehicle will be moving in, so if the vehicle has moved over into the lane-of-interest due to lack of sidewalk in the first lane, it will move back when the first lane develops a sidewalk again and the vehicle can't pick up in the lane-of-interest (possibility of pickup is zero).)
As for claim 8, Umetani also teaches wherein at least one of the one or more processors are is part of the vehicle or are is part of a cloud-computing environment (processors part of the vehicle, Fig. 4, processor part of autonomous driving system [22].)
As for claim 9, Umetani also teaches wherein the first lane is a curbside lane. (Paragraph [0029]).
As for claim 12, Umetani also teaches a method for collecting lane data, the method comprising:  collecting, by a processor, lane data for a first lane of a plurality of lanes from one or more sensors of a vehicle, wherein the vehicle is traveling in the first lane; (autonomous vehicle is collecting data via its sensor system (Fig. 3, [120]); travelling in first lane (paragraphs [0030]-[0031])
receiving, by the processor, an identifier of a lane-of-interest from the plurality of lanes; (Fig. 6: Step S30 in the refusal mode picks either the local lane or the opposite lane depending on number of lanes.)
determining, by the processor, a probability that the vehicle will receive a ride request while traveling in the first lane, the first lane being different from the lane-of- interest; (If the vehicle notices an individual waving on the opposite side while no individual is detected on the travelling lane side (see Fig. 8) the relative probability of picking up in one's travelling lane is zero, while the relative probability of picking up in the other lane is 1.)
In addition, Umetani teaches in paragraphs 29-30, on multi-lane roads, the vehicle may be controlled to run on a lane that is closest to a sidewalk because of the probability of passengers being present on a sidewalk.  As such, the operation of the device in Umetani anticipates the claimed invention because in situations where the sidewalk ends next to the first lane and starts (or continues) next to a second lane, the vehicle will change lanes from the first lane to the second lane because of the probability of picking up a passenger in the first lane falls below a threshold due to the lack of a sidewalk.
As for claim 16, Umetani also teaches a non-transitory computer-readable [medium] ("An aspect of the present disclosure provides a non-transitory recording medium storing thereon a program…"[0020]) including instructions that when executed by one or more processors cause the one or more processors to: (See Fig. 3 for processors) determine that a vehicle is traveling on a road with a plurality of lanes, wherein the vehicle is traveling in a curbside lane of the plurality of lanes; (Case with two lanes, one lane in each direction (see paragraph [0026]), or case with multiple lanes in one direction, vehicle runs next to sidewalk [0029]) designate a lane-of-interest from the plurality of lanes; determine a probability that the vehicle will receive a ride request while traveling in the curbside lane, the curbside lane being different from the lane-of-interest; (If the vehicle notices an individual waving on the opposite side while no individual is detected on the travelling lane side (see Fig. 8) the relative probability of picking up in one's travelling lane is zero, while the relative probability of picking up in the other lane is 1) and in response to a determination that the probability satisfies a threshold, generate a control signal to cause the vehicle to travel in the lane-of-interest (relative probability in own lane is zero; relative probability in other lane is 1, vehicle does a U-turn and ends up in other lane.)
In addition, Umetani teaches in paragraphs 29-30, on multi-lane roads, the vehicle may be controlled to run on a lane that is closest to a sidewalk because of the probability of passengers being present on a sidewalk.  As such, the operation of the device in Umetani anticipates the claimed invention because in situations where the sidewalk ends next to the first lane and starts (or continues) next to a second lane, the vehicle will change lanes from the first lane to the second lane because of the probability of picking up a passenger in the first lane falls below a threshold due to the lack of a sidewalk.
As for claim 18, Umetani also teaches where the processors determine a score for each lane of the plurality of lanes based on lane criteria; and designate a lane of the plurality of lanes with a highest score as the lane-of-interest (the system determines whether it will be tracking along the side of a particular lane based on the number of lanes and where the lane in question is. See Figs. 7 and 8, and the process in Fig. 5.)
As for claim 19, Umetani also teaches wherein the threshold is based on a highest score
As for claim 20, Umetani also teaches wherein at least one of the one or more processors is part of the vehicle or is part of a cloud- computing environment (processor is part of the autonomous driving system on board; see Fig. 3.)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Umetani as applied to claim 1 above, and further in view of US Pub. 2016/0129787 (Netzer).
As for claim 10, Umetani does not specifically mention historical passenger data, event data, or application usage data when determining possibility of passenger pickup.  However, Netzer teaches in his driver ride-assist system (DDSS) determin[ing] the probability (of a possible passenger being interested in a ride) according to one or more of historical passenger data, event data, or application usage data (See paragraph [0058] on the data that goes into the DDSS: "what is the predicted probability of a passenger interested in a Cdriver service being present in a given street segment at a given day /hour under current conditions ( such as weather, traffic, events being held or businesses density in a given location). This data may be learned from historical passenger data..."(underlining added) [0058])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the autonomous vehicle taxicab system of Umetani by incorporating the further probability calculations of Netzer.  In terms of passenger pick-up probability, Umetani deals with stochastic probabilities; whether a possible passenger is visible and ride-hailing or not.  Netzer improves on this by including more general probabilities that may impact the pick-up opportunities.  The motivation, of course, would be to improve the pick-up rate and make the system as efficient as possible.
As for claim 11, Umetani does not mention the current fare of the vehicle as a factor when the autonomous taxi is searching for clients. However, Netzer teaches wherein the probability module further includes instructions to calculate the threshold according to a current fare for the vehicle (see [0077]-[0080] which lists the possible operational parameters controlling the DDSS recommendations, among which are "price or profit of next trip" [0078].) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the autonomous vehicle taxicab system of Umetani by incorporating the further probability calculations of Netzer.  Umetani intends to improve the temporal efficiency of an autonomous taxi picking up clients. Netzer improves on this by calculating the financial benefit of the suggested behavior.   The motivation, of course, would be to use the running time of the vehicle as efficiently as possible.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Umetani as applied to claim 12 above, and further in view of Netzer.
As for claim 14, Umetani does not mention the current fare of the vehicle as a factor when the autonomous taxi is searching for clients. However, Netzer teaches determining, by the processor, the threshold based on a current fare for the vehicle. (see [0077]-[0080] which lists the possible operational parameters controlling the DDSS recommendations, among which are "price or profit of next trip" [0078].) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the autonomous vehicle taxicab system of Umetani by incorporating the further probability calculations of Netzer.  Umetani intends to improve the temporal efficiency of an autonomous taxi picking up clients. Netzer improves on this by calculating the financial benefit of the suggested behavior.   The motivation, of course, would be to use the running time of the vehicle as efficiently as possible.
As for claim 15, Umetani does not specifically mention historical passenger data, event data, or application usage data when determining possibility of passenger pickup.  However, Netzer teaches in determining the probability that the vehicle will receive the ride request while traveling in the first lane comprises determining the probability based on one or more of historical passenger data, event data, or application usage data (See paragraph [0058] on the data that goes into the DDSS: "what is the predicted probability of a passenger interested in a Cdriver service being present in a given street segment at a given day /hour under current conditions ( such as weather, traffic, events being held or businesses density in a given location). This data may be learned from historical passenger data..."(underlining added) [0058])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the autonomous vehicle taxicab system of Umetani by incorporating the further probability calculations of Netzer.  In terms of passenger pick-up probability, Umetani deals with stochastic probabilities; whether a possible passenger is visible and ride-hailing or not.  Netzer improves on this by including more general probabilities that may impact the pick-up opportunities.  The motivation, of course, would be to improve the pick-up rate and make the system as efficient as possible.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Umetani as applied to claim  2 above, and further in view of US Pub. 2018/0068495 (Chainer et. al., hence Chainer.)
Umetani does not specifically teach designating a lane with one or more defects as the lane-of-interest. However, Chainer teaches a road scanning system wherein the instructions that when executed by the one or more processors cause the one or more processors to designate the lane-of-interest from the plurality of lanes further comprise instructions that when executed by the one or more processors cause the one or more processors to: determine a lane of the plurality of lanes that has one or more defects; and designate the lane of the plurality of lanes that has one or more defects as the lane-of- interest. (See Fig. 1. Chainer takes data from sensors and identifies types of defects in the lane surface and location. If there are too many defects, the system issues a warning and contacts road repair with information on the type of defect and location of defect, i.e., "picks out a lane".)
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Umetani as applied to claim 12 above, and further in view of Chainer.
As for claim 13, Umetani does not specifically provide the collected lane data to a cloud-computing environment. Chainer however teaches providing the collected lane data for the lane-of- interest to a cloud-computing environment. ("The vehicle 121 uploads the sensor data to the cloud datacenter 110, which uses the uploaded data to identify or detect road surface defects on the road 130." [0023].) It would have been obvious to one of ordinary skill in the art at the time of the invention to add the uploading of data of Chainer to the data-gathering of Umetani so that lane data was both collected and stored in the cloud. The motivation would be to provide a back-up for the data and make it more accessible for later use in other applications.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661